To: 16468598091 From: 15043106899 Date: 01/24/20 Time: 12:59 PM Page: 03

2020-01-24 15:50Case 1:19-cv-06984Vena 5O48i0G8997 > i\Rero28emver Page 1 of 5 P 3/7
To: 15043106899 From: 16468598091 Date; 01/22/20 Time: 7:05 AM Page: 03/07

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LENARD SHEYLETH BERNARDEZ MELENDEZ,
Case No. 1:19-cv-06984 (RA)
Plainuiff,

-against- SETTLEMENT AND RELEASE
AGREEMENT
MOKBAR LLC, MOKBAR IL, LLC, and ESTHER
CHOL individually,

Defendants,

 

 

This Settlement and Release Agreement (the “Agreement”) is entered into by and
between Plaintiff Lenard Sheyleth Bernardez Melendez (‘Plaintiff’) and Defendants Mokbar
LLC, Mokbar I, LLC, and Esther Choi (collectively, “Defendants”).

WHEREAS, Plaintiff is named in the action captioned Lenard Sheyleth Bernardez
Melendez v. Mokbar LLC, Mokbar Il, LLC, and Esther Choi, presently pending before the
United States District Court for the Southern District of New York, Civil Action No, 19-cv-
06984 (RA) (the “Complaint”,

WHEREAS, Plaintiff has asserted claims under the Fair Labor Standards Act, the New
York State Labor Law, and the New York City Human Rights Law secking unpaid wages,
overtime wages, liquidated damages, equitable relief, and reasonable attorneys’ fees and costs
(the “Plaintiff's Claims”),

WHEREAS, Defendants deny that they violated any laws and/or regulations, including
those cited in the Litigation, or that they may be held liable for the Claims;

WHEREAS, without any person or entity admitting or conceding liability or damages in
any manner whatsoever, Plaintiff and Defendants (collectively, the “Parties”) have agreed to
settle all Claims that have been or could have been asserted by Plaintiff against Defendants on
the terms and conditions set forth in this Agreement to avoid the burden, expense and uncertainty
of continuing the Litigation;

NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
in this Agreement, the Parties hereto agree to a full and complete settlement of the Claims on the
following terms and conditions:

1. Settlement Amount, In exchange for the promises contamed in this Agreement,
Defendants, in accordance with the terms herein, shall pay to Plaintiff a total settlement amount
of Fifteen Thousand Dollars ($15,000.00) (“Settlement Amount’). The Settlement Amount shall

be paid as follows:
To: 16468598091 From: 15043106899 Date: 01/24/20 Time: 12:59 PM Page: 04

2020-01-24 15:50Case 1:19-cv-06984Vena 5048068997 > i\Rero28emver Page 2 of 5 P 4/7

To: 15043106899 From: 16468598091 Date: 01/22/20 Tima: 7:05 AM Paga: 04/07

(a) Within ten (10) days of the Court's approval of this Agreement as fair and
reasonable, and dismissal of the Action with prejudice, Defendants will pay to Plaintiff a
sum of Four Thousand Dollars ($4,000.00) (“Initial Payment”).

(b) Commencing thirty (30) days after the delivery of the Inidal Payment to
Plaintiff. Defendants pay Plaintiff Eleven Thousand Dollars ($11,000.00), reflecting the
remaining portion of the Settlement Amount, in equal and consecutive monthly
installments made every thirty (30) days, cach payment being in the amount of One
Thousand Three Hundred and Seventy Five Dollars ($1.375.00).

The Settlement Amount shall be paid to Plaintiff in exchange for full and complete settlement of
any and all wage and hour claims or potential wage and hour claims between the Parties,
including but not limited to those arising from, mvolving or relating to Plaintiff's claims in the
Complaint, including any and all claims for damages, liquidated damages, compensatory
damages, statutory damages, injunctive relief, attorneys” fees, expenses and costs.

2. Terms of Payment. Plaintiffs shall be solely responsible for payment of any
and all taxes due on the settlement payment received, and shall indemnify and hold harmless
Defendants from any and all tax liabilities that may accrue on the settlement payment. The
payments set forth in Paragraph 1 shall be made payable to: Lenard Sheyleth Bernardez
Melendez and shall be transmitted directly to Plaintiff by direct deposit to Plaintiffs bank
account or by certified or other post requiring signature confirmation, Plaintiff's counsel will
provide Defendants’ counsel with Plaintiff's account information or personal address upon
execution of this agreement,

At the time cach payment is posted, Defendants will also notify Plaintiff's counsel by email at
dacron @Isnyc.org or regular mail at:

Denise Acron

Manhattan Legal Services
40 Worth Street, Ste. 606
New York, NY 10013

3. Default and Liquidared Damages. In the event that Defendants fail to make
payments in a timely manner pursuant to Paragraph 1 of this Agreement, Plaintiffs shall provide
notice of the default via email to counsel for Defendants: Lee N. Jacobs, Esq. Helbraun & Levey,
LLP, 110 William Street, Suite 1410, New York, New York 10038, lee@helbraunlevey.com,
Defendants will then have ten (10) days from the date of receipt of such notice within which to
cure the defauit, In the event the default is not cured within such time, Plaintiff shall be entitled
to seek a judgment against Defendants in this court in the amount of any outstanding balance of
the Settlement Amount plus a 10% penalty on such outstanding amount, in addition to any fees
and expenses associated with such action.

4. Release and Covenant_Not To Sue. Plaintiff hereby irrevocably and
unconditionally releases from and forever discharges and covenants, not to sue Defendants, and
for each of them, their heirs, successors, assigns, affiliates, parent organizations, subsidiaries,
To: 16468598091 From: 15043106899 Date: 01/24/20 Time: 12:59 PM Page: 05

2020-01-24 15:51Case 1:19-cv-06984Vena 5O48i0G8997 > i\Roro28enver Page 3 of 5 P 5/7
To: 15043106899 From: 1646859809) Data: 01/22/20 Time: 7:05 aM Page: 05/07

directors, owners, shareholders, members, agents, attorneys, legal representatives and managers
any and all charges, complaints, claims, causes of action, suits, debts, liens, contracts, rights,
demands, controversies, losses, costs and or expenses, including legal fees and any other
liabilities of any kind or nature whatsoever, known or unknown, suspected or unsuspected,
whether fixed or contingent (hereinafter referred to as “Claim” or “Claims”) which Plaintiff at
any time has, had, claims or claimed to have against Defendants relating specifically to the
claims in the Litigation that have occurred as of the Effective Date of this Agreement. Similarly,
Defendants release and discharge Plaintiff from any and all known claims. and liabilities of any
kind that they have, had or claimed to have against Plainuff relating specifically to the claims in
the Litigation that have occurred as of the Effective Date of this Agreement.

5. No_Admission_of Wrongdoing. This Agreement and compliance with this
Agreement shall not be construed as an admission by Defendants of any liability whatsoever, or
of any violation of any statute, regulation, duty, contract, right or order.

6. Dismissal_of the Litigation. Plaintiff shall file with the Court in this litigation
along with the executed Settlement Agreement for approval, a Notice of Voluntary Dismissal
with Prejudice. In the event that additional documentation is needed to terminate the Action,
Plaintiff shall execute and submit all documents required to terminate such proceedings.

7. Modification of the Asrecment. This Agreement may not be changed unless the
changes are in writing and signed by a proper representative of Plaintiff and Defendants.

8, Acknowledgment. _ Plaintiff’ acknowledges that they have been fully and fairly
represented by counsel in this matter. Defendants acknowledge that they have consulted with
counsel for the purpose of this Agreement. Plaintiff and Defendants acknowledge that they are
not relying upon any statement, representation or promise in executing this Agreement except for
statements, representations or promises expressly set forth in this Agreement. They further
acknowledge and agree that the only consideration for signing this Agreement is as set forth in
this Agreement.

9, Governing Law. This Agreement shall be governed by, and. interpreted in
accordance with, the laws of the State of New York, excluding the conflict-of-laws principles
thereof, The parties consent and stipulate to the personal jurisdiction of the United States
District Court for the Southern District of New York and the Supreme Court of the State of New
York in any subsequent proceeding to enforce this Agreement.

10, Enforceability. If any provision of this Agreement is held to be illegal, void, or
unenforceable, such provision shall be of no force or effect. However, the illegality or
unenforceability of such provision shall have no effect upon, and shall not impair the legality or
enforceability of, any other provision of this Agreement, provided, however, that upon any
finding by a court of competent jurisdiction that a release or waiver of claims or rights or a
covenant set forth herein is illegal, void or unenforceable, Plaintiff agree to promptly execute a
release, waiver and/or covenant that is legal and enforceable.
To: 16468598091 From: 15043106899 Date: 01/24/20 Time: 12:59 PM Page: 06

2020-01-24 15:51Case 1:19-cv-06984 Vena 5048068997 > i\Rero28emver Page 4 of 5 P 6/7
To: 15043306899 From: 16468598091 Date: 01/22/20 Tima: 7:05 AM Page: 06/07

ll. Release Notification. Defendants advised Plaintiff to discuss the terms of this
Agreement and release of claims with their legal counsel and Plaintiff acknowledge that they
have consulted with Legal Services NYC and Manhattan Legal Services, Plaintiff acknowledges
that it is their choice to waive any potential claims in return for the benefits set forth herein and
that they made this decision after careful thought and a reasonable period of time to consider this
Agreement, and after an opportunity to consult with their attorneys. Plaintiff confirms they
understand the terms of this Agreement and that they are signing this Agreement voluntarily.

12. Counterparts, To signify their agreement to the terms of this Agreement and
General Release, the parties have executed this Agreement on the date set forth opposite their
signatures, which appear below. This Agreement may be executed in two or more counterparts
and each of such counterparts, for all purposes, shall be deemed to be an original but all of such
counterparts together shall constimte but one and the same instrument, binding upon all parties
hereto, notwithstanding that all of such parties may not have executed the same counterpart.
This agreement may also be executed by facsimile transmission.

13. Retention of Jursidiction. This Court shall retain jurisdiction of this matter for
purposes of construction, modification, and enforcement of this Settlement and Release
Agreement.

SO ORDERED on this __day of 2019

 

The Honorable Ronnie Abrams
UNITED STATES DISTRICT COURT JUDGE

(Remainder of Page Intentionally Left Blank)
To: 16468598091 From: 15043106899 Date: 01/24/20 Time: 12:59 PM Page: 07

2020-01-24 15:52Case 1:19-cv-06984Vena 5048068997 > i\Rero28emver Page 5 of 5 P 7/7

To: 15043106899 From: 16468598091 Date: 01/22/20 Time: 7:05 AM Page: 07/07

WHEREFORE, the parties hereto have read the foregomg Agreement and accept and

agree to the provisions contained herein,

 

By:
Lenard Sheyleth Bernardez Melendez
MOKBAR LLC
MOKBAR I, LLC
By:

 

Esther Choi
